Exhibit 10.1
 
BRITEWATER INTERNATIONAL, INC.
 
2012 EQUITY COMPENSATION PLAN
 
The purpose of the BriteWater International, Inc. 2012 Equity Compensation Plan
(the “Plan”) is to provide designated employees of BriteWater International,
Inc. (the “Company”) and of its parent and subsidiaries with the opportunity to
receive grants of stock options.  The Company believes that the Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefiting the Company’s shareholders, and will align the
economic interests of the participants with those of the shareholders.  The Plan
has been adopted by the Board of Directors of the Company (the “Board”) and by
the sole shareholder of the Company on April 5, 2012.
 
1.           Administration
 
(a)           Compensation Committee. The Plan shall be administered and
interpreted by the Compensation Committee of the HKN Board.
 
(b)           Committee Authority. The Committee shall have the sole authority
to (i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual and (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability.  The
Committee shall also have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.
 
2.           Grants.  Awards under the Plan will consist of grants of
non-qualified stock options as described in Section 5 (“Non-Qualified Stock
Options”) (hereinafter referred to as “Grants”).  All Grants shall be subject to
the terms and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee to the individual in a grant instrument
(the “Grant Instrument”) or an amendment to the Grant Instrument.  The Committee
shall approve the form and provisions of each Grant Instrument. Grants under a
particular Section of the Plan need not be uniform as among the grantees.
 
3.           Shares Subject to the Plan
 
(a)           Shares Authorized. Subject to the adjustment specified below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan is 100,000 shares. The shares may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock.  If and to the extent Options granted under the Plan terminate, expire,
or are canceled, forfeited, exchanged or surrendered without having been
exercised, the shares subject to such Grants shall again be available for
purposes of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, and the price per share or the
applicable market value of such Grants shall be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of issued shares of
Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.
 
4.           Eligibility for Participation
 
(a)           Eligible Persons. All employees of the Company and its parent and
subsidiaries (“Employees”), including Employees who are officers or members of
the Board shall be eligible to participate in the Plan.
 
(b)           Selection of Grantees. The Committee shall select the Employees to
receive Grants and shall determine the number of shares of Company Stock subject
to a particular Grant in such manner as the Committee determines. Employees who
receive Grants under this Plan shall hereinafter be referred to as “Grantees.”
 
5.           Granting of Options
 
(a)           Number of Shares. The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees.
 
(b)           Type of Option and Price.
 
(i)           The Committee may only grant Non-Qualified Stock Options hereunder
that are not intended to qualify as “incentive stock options” within the meaning
of section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          The purchase price (the “Exercise Price”) of Company Stock subject
to an Option shall be determined by the Committee.  Unless otherwise determined
by the Committee, the Exercise Price in all cases shall be equal to, or greater
than, the Fair Market Value of a share of Company Stock on the date the Option
is granted.
 
(iii)         So long as the Company Stock is not publicly traded, Fair Market
Value per share shall be as determined by the Committee.  If the Company Stock
is publicly traded, Fair Market Value per share shall be determined as follows:
(x) if the principal trading market for the Company Stock is a securities
exchange, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (y) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of
Company Stock on the relevant date, as reported on such exchange or market or,
if not so reported, as reported in a customary financial reporting service, as
applicable and as the Committee determines. If the Company Stock is not publicly
traded or, if publicly traded, is not subject to reported transactions or “bid”
or “asked” quotations as set forth above, the Fair Market Value per share shall
be as determined by the Committee.
 
(c)           Option Term. The Committee shall determine the term of each
Option. The term of any Option shall not exceed ten years from the date of
grant.
 
(d)           Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument or an
amendment to the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
 
(e)           Termination of Employment, Disability or Death.
 
(i)           Except as provided below, an Option may only be exercised while
the Grantee is employed by the Company as an Employee. In the event that a
Grantee ceases to be employed by the Company for any reason other than a
“disability” or death, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within 90 days after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by the Company shall terminate as of such date. Notwithstanding the foregoing
provisions of this Section, in the event a Grant issued under the Plan is
subject to Section 409A of the Code, then, to the extent necessary to comply
with the requirements of Section 409A of the Code, a Grantee shall be considered
to cease employment with the Company for any reason other than a disability or
death, provided that such employment shall cease in accordance with the
definition of “separation from service” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          In the event the Grantee ceases to be employed by the Company
because the Grantee is “disabled”, any Option which is otherwise exercisable by
the Grantee shall terminate unless exercised within one year after the date on
which the Grantee ceases to be employed by the Company (or within such other
period of time as may be specified by the Committee), but in any event no later
than the date of expiration of the Option term. Any of the Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by the Company shall terminate as of such date.
 
(iii)         If the Grantee dies while employed by the Company or within
90 days after the date on which the Grantee ceases to be employed on account of
a termination of employment specified in Section 5(e)(i) above (or within such
other period of time as may be specified by the Committee), any Option that is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee ceases to be employed by the Company
(or within such other period of time as may be specified by the Committee), but
in any event no later than the date of expiration of the Option term. Any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by the Company shall terminate as of such date.
 
(iv)         As used herein:
 
(A)           “Employed by the Company” shall mean employment or service as an
Employee (so that, for purposes of exercising Options, a Grantee shall not be
considered to have terminated employment until the Grantee ceases to be an
Employee), unless the Committee determines otherwise.
 
(B)           “Disability” shall mean a Grantee’s becoming disabled within the
meaning of section 22(e)(3) of the Code. Notwithstanding the foregoing
provisions of this Section 5(e)(iv)(B), in the event a Grant issued under the
Plan is subject to Section 409A of the Code, then, in lieu of the foregoing
definition and to the extent necessary to comply with the requirements of
Section 409A of the Code, the definition of “disability” for purposes of such
Grant shall be the definition of “disability” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
 
(v)           Notwithstanding anything to the contrary in this Plan, (i) if upon
the date of a Grantee’s termination of employment with the Company, the Grantee
is a “specified employee” within the meaning of Section 409A of the Code, and
the delay of any amounts otherwise payable under this Plan as a result of the
Grantee’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Grantee under Section 409A of the Code, then
the Company will delay the payment of any such amounts hereunder until the date
that is six (6) months following the date of Grantee’s termination of employment
with the Company at which time any such delayed amounts will be paid to Grantee
in a single lump sum.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Exercise of Options.  A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company with payment of the Exercise Price. The Grantee shall pay the
Exercise Price for an Option in cash or by such other method as the Committee
may approve, including payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due at the time of
exercise.
 
6.           Withholding of Taxes. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements.  The Company shall have the right to deduct from all Grants paid
in cash, or from other wages paid to the Grantee, any federal, state or local
taxes required by law to be withheld with respect to such Grants.
 
7.           Transferability of Grants.  Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime.  A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution. When a Grantee dies, the personal representative or other
person entitled to succeed to the rights of the Grantee (“Successor Grantee”)
may exercise such rights.  A Successor Grantee must furnish proof satisfactory
to the Company of his or her right to receive the Grant under the Grantee’s will
or under the applicable laws of descent and distribution.
 
8.           Amendment and Termination of the Plan
 
(a)           Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without shareholder
approval if the Committee determines that such approval is required by
applicable law or regulation.
 
(b)           Termination of Plan.  The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless the
Plan is terminated earlier by the Board or is extended by the Board.
 
(c)           Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents. The termination of
the Plan shall not impair the power and authority of the Committee with respect
to an outstanding Grant. Whether or not the Plan has terminated, an outstanding
Grant may be amended by agreement of the Company and the Grantee consistent with
the Plan.
 
(d)           Governing Document.  The Plan shall be the controlling
document.  No other statements, representations, explanatory materials or
examples, oral or written, may amend the Plan in any manner. The Plan shall be
binding upon and enforceable against the Company and its successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Funding of the Plan.  This Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Grants under this
Plan.  In no event shall interest be paid or accrued on any Grant, including
unpaid installments of Grants.
 
10.         Rights of Participants.  Nothing in this Plan shall entitle any
Employee or other person to any claim or right to be granted a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.
 
11.         No Fractional Shares.  No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant.  The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
12.         Miscellaneous
 
(a)           Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan.  Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation.  The terms and conditions of the substitute grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives.  The Committee shall prescribe the provisions of the
substitute grants.
 
(b)           Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required.  With respect to persons
subject to section 16 of the Securities Exchange Act of 1934, it is the intent
of the Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under such statute.  The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government
regulation.  The Committee may also adopt rules regarding the withholding of
taxes on payments to Grantees.  The Committee may, in its sole discretion, agree
to limit its authority under this Section.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall exclusively
be governed by and determined in accordance with the law of State of Delaware.
 
15.           Section 409A.  To the extent this Plan provides for nonqualified
deferred compensation, it is intended to satisfy the provisions of Section 409A
of the Code and related regulations and Treasury pronouncements.  If any
provision herein results in the imposition of an excise tax on any Grantee under
Section 409A of the Code, any such provision will be reformed to avoid any such
imposition in such manner as the Committee determines is appropriate to comply
with Section 409A of the Code.
 
 
7